                                                                                                                   FILED IN THE
                                                                                                               U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                           EASTERN DISTRICT OF WASHINGTON



                                         UNITED STATES DISTRICT COURT Oct 01, 2019
                                                                  for thH_                                    SEAN F. MCAVOY, CLERK

                                                     Eastern District of Washington

                 ALAN RAY MCDOWELL,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-169-RMP
                                                                     )
    STATE OF WASHINGTON, DEPARTMENT OF                               )
   SOCIAL AND HEALTH SERVICES and EASTERN
              STATE HOSPITAL,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion to Voluntarily Dismiss Complaint, ECF No. 17, is GRANTED.
u
              The Complaint, ECF No. 1, is DISMISSED WITHOUT PREJUDICE.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Rosanna Malouf Peterson                                             on SODLQWLII V motion WR
      Voluntarily Dismiss Complaint.


Date: 10/1/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
